Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balandin WO 2015/103435 in view of Dai (US 2010/0028681) further in view of Matsubara (7,326,497).
Balandin WO 2015/103435 teaches forming a thermal interface from a composite from a polymer and graphene flakes and magnetic particles (see claims). A magnetic field is used to align the particles orientation (See claims). The percentage of particles can be 0.5 to 25% (See claims). 
Allowing for the solidification of the polymer (see claims). 
The diameter of the particles are overlapping (See claims). 
Balandin does not teach no magnetic particles or the origin of the graphene flakes as claimed.
Dai (US 2010/0028681) teaches forming a graphene sheet from exfoliating graphite particles and put in suspension (See [0061, 0079, single layer graphene sheet; 0084, Example 1, 0086,0087] and figures). The graphene may be functionalized or pristine graphene (see abstract, above, Examples, and figures). Dai also teaches AFM characterization and ability to produce single or few or multi layer graphene sheets within the claimed sizing (See Examples and claims).   Finally, Dai clearly contemplates the use of material as a thermal interface (See [0125]) based on its use of refence material the inventors found pertinent to the art and invention found in the disclosure. 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to provide a precursor material such as exfoliated graphite to form graphene sheets or flakes in order to form useful films or articles for thermal interfaces of the primary reference or other devices; wherein it would be obvious to use known sources of graphene sheets and/or flakes such as that described in Dai.
It is noted that while Dai uses the terminology “graphene sheet” it is not distinguishable from the graphene flake claimed absent a showing to the contrary as it exhibits the same properties and structure from the same precursor material. No structural difference is seen.   
Neither reference discussed above teaches alignment absent magnetic particles.   
Note: The applicant’s specification discusses the diamagnetic properties of multilayer graphene being used to align the particles using a magnetic field [0047]. While applicant does not specifically claim the above process it appears to be the critical method by which applicant achieves alignment. 
Matsubara (7,326,497) teaches using a magnetic field to align graphite powder in a matrix by exploiting its differences in plane intensity ratio properties, exploiting its diamagnetic properties to align the graphite powder parallel to the magnetic field  without the use of magnetic particles (See figures, column 2 lines 50-65, and claims).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide multilayer, few layer graphene of graphite powder that would have similar plane intensity ratios instead of magnetic particles by exploiting its differences in plane intensity ratio, and exploiting its diamagnetic properties to align the graphite powder parallel to the magnetic field without the use of magnetic particles (See figures, column 2 lines 50-65, and claims).  
The magnetic field strength is from 0.5T to about 2.5T, overlapping the claimed range. 
Both references teach a device for forming the composite using the method described. It would have been obvious to provide a device to make the composite including altering the magnetic field dependent upon the desired alignment of the particles.  
Graphene and graphite powder would necessarily have two different dimensions as claimed.  
Regarding claims 9 and 20, and claims to a magnetic field strength of less than 0.24 Torr, while the references teach a range of magnetic fields that are used in an exemplary embodiment one of ordinary skill would recognize that there is a minimum strength magnetic field that would align the graphitic material and through routine experimentation one could employ such a magnetic field within the claimed range. Therefore, it would have been obvious to one of ordinary skill at the time of filing to provide a minimum magnetic field Torr within the claimed range to provide alignment of graphene particle.     
Applicant has previously argued that the graphene is a paste and not in a solution or suspension. The Examiner disagrees. Balandin WO 2015/103435 refers to a solution in a liquid of graphene (see Examples) and mixing more content to form the composite layer. Graphene is known not to form solutions in most instances but suspends in liquids and therefore absent a teaching of using techniques to try to produce a solution the graphene of the primary reference is considered to be suspended in the solution despite not using the name “suspension”. Additionally, the final product is definitely graphene suspended in a matrix (see Examples). No difference is seen in the prior art and the claimed invention.  




Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.
Dai (US 2010/0028681) teaches forming a graphene sheet from exfoliating graphite particles and put in suspension (See [0061, 0079, single layer graphene sheet; 0084, Example 1, 0086,0087] and figures). The graphene may be functionalized or pristine graphene (see abstract, above, Examples, and figures). Dai also teaches AFM characterization and ability to produce single or few or multi layer graphene sheets within the claimed sizing (See Examples and claims).   Finally, Dai clearly contemplates the use of material as a thermal interface (See [0125]) based on its use of refence material the inventors found pertinent to the art and invention found in the disclosure. 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to provide a precursor material such as exfoliated graphite to form graphene sheets or flakes in order to form useful films or articles for thermal interfaces of the primary reference or other devices; wherein it would be obvious to use known sources of graphene sheets and/or flakes such as that described in Dai.
It is noted that while Dai uses the terminology “graphene sheet” it is not distinguishable from the graphene flake claimed absent a showing to the contrary as it exhibits the same properties and structure from the same precursor material. No structural difference is seen.   
Neither reference discussed above teaches alignment absent magnetic particles.   
Regarding claims 9 and 20, and claims to a magnetic field strength of less than 0.24 Torr, while the references teach a range of magnetic fields that are used in an exemplary embodiment one of ordinary skill would recognize that there is a minimum strength magnetic field that would align the graphitic material and through routine experimentation one could employ such a magnetic field within the claimed range. Therefore, it would have been obvious to one of ordinary skill at the time of filing to provide a minimum magnetic field Torr within the claimed range to provide alignment of graphene particle.     



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783